 


110 HR 6462 IH: Jose Rivera Correctional Officer Protection Act
U.S. House of Representatives
2008-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6462 
IN THE HOUSE OF REPRESENTATIVES 
 
July 10, 2008 
Mr. Cardoza introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To require the Bureau of Prisons to provide stab-resistant personal body armor to all correctional officers of the Bureau, and to require such officers to wear such armor while on duty. 
 
 
1.Short titleThis Act may be cited as the Jose Rivera Correctional Officer Protection Act. 
2.FindingsThe Congress finds as follows:
(1)Federal correctional officers work in a volatile environment where they face the Nation’s most serious and violent criminals every day.
(2)Correctional officers are surrounded by inmates with a history of violent behavior and materials which are converted into weapons. Relatively harmless items converted into weapons are used to assault correctional officers.
(3)While several State correctional officers and local city and county law enforcement officials are issued protective stab-proof vests on duty, Bureau of Prisons correctional officers are only issued protective vests for use in responding to emergencies and when escorting inmates in the community, not during the routine, everyday performance of their responsibilities. Thus, Bureau of Prisons correctional officers are the only segment of the correctional workforce not afforded this additional safety precaution.
(4)On June 20, 2008, two inmates brutally attacked and killed Correctional Officer Jose Rivera at the Federal Penitentiary in Atwater, California. The two inmates who attacked Officer Rivera had been classified by the Bureau of Prisons as unable to rehabilitate, and were among the most dangerous in the prison population.
(5)Bureau of Prisons correctional officers should not be forced to put their safety at risk in order to comply with an outdated standard on protective enhancements to uniforms, especially when directly interacting with the prison population. 
3.Stab-resistant personal body armor requiredNot later than 90 days after the date of the enactment of this Act, the Bureau of Prisons shall, subject to the availability of appropriations to carry out this Act, provide each correctional officer of the Bureau of Prisons with stab-resistant personal body armor, and shall require each such officer to wear such stab-resistant personal body armor at any time such officer is on duty.
4.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $20,000,000 for fiscal year 2009.   
 
